IN THE SUPREME COURT, STATE OF WYOMING

                                             2022 WY 95

                                                                   APRIL TERM, A.D. 2022

                                                                            August 5, 2022


  JAMES J. JOLOVICH,

  Appellant
  (Petitioner),

  v.
                                                                     S-22-0015
  BOARD OF COUNTY
  COMMISSIONERS OF PARK
  COUNTY,

  Appellee
  (Respondent).


                         Appeal from the District Court of Park County
                          The Honorable William J. Edelman, Judge

Representing Appellant:
      Laurence W. Stinson and Scott Stinson of Stinson Law Group, P.C., Cody, Wyoming.
      Argument by Mr. Laurence W. Stinson.

Representing Appellee:
      Mallory B. Riley, Deputy and Prosecuting Attorney, Park County Attorney
      Attorney’s Office, Cody, Wyoming.

Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers are
requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming 82002, of
any typographical or other formal errors so that correction may be made before final publication in the
permanent volume.
FOX, Chief Justice.

[¶1] Tri County Telephone Association, Inc. (TCT) applied for a special use permit to
construct a 150-foot broadband communications tower in Park County. James J. Jolovich
objected on grounds the tower would obstruct his view and have negative health impacts.
The Board of County Commissioners of Park County approved the application, and Mr.
Jolovich sought judicial review. The district court affirmed the Board’s action, and we
likewise affirm.

                                         ISSUES

[¶2]   Mr. Jolovich presents two issues on appeal, which we restate as:

              1. Did the Board have a rational basis for approving TCT’s
                 application for a special use permit to construct its
                 broadband communications tower?

              2. Did the Board act arbitrarily or capriciously in approving
                 TCT’s application without considering alternative sites for
                 the proposed tower?

                                          FACTS

[¶3] On August 31, 2020, TCT applied to the Park County Planning and Zoning
Department (Planning Department) for a special use permit (SUP) “to construct a 150’ self
supporting communication tower to provide broadband internet services to underserved
areas of Park County.” The tower was to be constructed on a Park County property owned
by George Farms and was called the “George Tower.” TCT obtained the funding for the
project through the federal CARES Act (15 U.S.C.A. §§ 9001-9141 (2022)) and informed
the Planning Department that “[e]xpediting the approval process [f]or this project is vital
to meet the deadline and to access the needed funding, which is part of the
ConnectWyoming initiative.” The George Tower was one of four towers TCT planned to
construct, each subject to a separate permit. In response to an inquiry from the Planning
Department concerning the services the towers would provide, a TCT representative wrote:

              We won’t be installing 5G services, as that term is typically
              used by cell carriers for their mobile data technology. Our
              service is a fixed point to multipoint wireless service for fixed
              broadband internet and will be utilizing the 3.6 GHz CBRS
              spectrum. So what that essentially means is that the internet
              will be sent wirelessly, on a special frequency, from an access
              point on our tower to small dishes we install on customers’
              houses. The signal cannot be used by cell phones for mobile


                                             1
             data. It’s basically the same internet that we provide now, but
             we are not using a cable in the ground. Depending on the
             internet package a customer gets, they can get 5/3 mbps all the
             way up to 50/5 mbps (and sometimes more, depending on what
             a customer is willing to pay for). It’s not quite as fast as fiber
             optic internet, but it’s about as fast as you can get wirelessly.

             That being said, we are preparing some of the towers to maybe
             someday have co-location for cell service (meaning if Verizon
             or AT&T approach us about it, we may rent them space) but
             there are no active contracts and we do not expect to have any
             real influence on the types of services that these carriers may
             be looking to put on the tower in the future.

[¶4] In Park County, a SUP requires review and approval of the Planning and Zoning
Commission (Planning Commission), followed by review and approval of the Board of
County Commissioners (Board). As part of that process, the Planning Department reviewed
the application and submitted a staff report to the Planning Commission and the Board.
That report found:

             • “The tower will not be tall enough for beacons, does not
               need to be guyed, does not emit radiation, does not emit
               noise. As a result, there will be minimal to no visual
               impact.”

             • “[I]mpacts of the use have been sufficiently addressed and
               suggest that the proposed use will be in harmony and
               compatible with surrounding land uses and with the
               neighborhood and will not create a substantial adverse
               impact on adjacent properties.”

             • “The proposed use is a communication tower enclosed
               within a 40’ x 40’ compound fence. No aspects of the
               proposed use are expected to impact surrounding
               agricultural uses, including those existing on the property.
               The location of the compound does not appear to be land
               historically used for production agriculture. No pests or
               domestic pets are expected to be related to this use. No solid
               waste will result from this use. Irrigation facilities will not
               be impacted by this use.” and

             • “[T]he proposed use complies with the requirements of the
               Agricultural Overlay District regulations.”

                                             2
[¶5] On October 20, 2020, TCT’s George Tower application came before the Planning
Commission. The meeting minutes reflect that Richard Wardell of TCT was present and
reported the tower would serve approximately seventy-five homes and that the area’s
geography prevented existing towers from providing the required service. Mr. Jolovich
also appeared and objected to the location and height of the proposed tower. He commented
that the tower would obstruct his view of Heart Mountain and create electrical fields that
would negatively impact his health. He asked that an alternative location be considered and
asserted that the tower did not have to be as tall as planned to provide the needed service.

[¶6] Mr. Wardell responded that TCT could potentially lower the tower’s height, but it
“could lose the ability to have a multi-tenant capability and lose some of the reach for those
furthest from the tower.” The minutes summarized Mr. Wardell’s response to a comment
that an alternative location had already been approved for a tower like that proposed:

              Richard Wardell said he is not aware of any approved towers.
              They have done their due diligence in looking at the terrain and
              vegetation in considering the spectrum of their use. The height
              is so they can get a clear line of sight to customers and the
              tower requires vertical separation for additional tenants. He
              added that many other people were not interested in speaking
              with TCT. They do use some utilities and topographic maps to
              calculate paths; considering the highs, lows and vegetation,
              which limits the locations. Then finding a landowner that is
              willing to discuss the concept is difficult.

[¶7] During the Planning Commission’s discussion, a commissioner moved to continue
the public hearing to determine if there were other viable locations for the proposed tower.
That motion failed, and the Planning Commission ultimately approved a resolution
recommending that the Board of County Commissioners approve TCT’s SUP.

[¶8] On November 10, 2020, TCT’s application came before the Board. The Board heard
from a Planning Department representative and took public comment. The Planning
Department’s representative gave an overview of the project consistent with the
Department’s report and added:

              I will mention something we didn’t have in the staff report. In
              our regs, it does specifically mention, for major utility use, that
              those, those, proposed projects should not be oversized and
              need to be minimized in size to not affect any agriculture. We
              think that has been met. We think this use has not been
              oversized and therefore will not impact any agriculture.



                                              3
[¶9] During public comment, Mr. Jolovich expressed his concerns that the proposed
tower would obstruct his view of Heart Mountain, and that it would have negative health
impacts on him. He again asked that alternative locations be considered. The Board
members discussed the concerns with the tower and its location and then voted three to two
to approve the SUP. The permit was issued that day for a “150’ tall self-supporting
communication tower to provide broadband internet services to underserved areas of Park
County.”

[¶10] Mr. Jolovich filed a petition for judicial review of the Board’s action, and the district
court affirmed. He then filed a notice of appeal to this Court.

                                STANDARD OF REVIEW

[¶11] “We review an agency’s decision as if it came directly to us, and we give no
deference to the district court’s decision.” HB Fam. Ltd. P’ship v. Teton Cnty. Bd. of Cnty.
Comm’rs, 2020 WY 98, ¶ 32, 468 P.3d 1081, 1091 (Wyo. 2020) (citing Hardy v. State ex
rel. Dep’t of Workforce Servs., Workers’ Comp. Div., 2017 WY 42, ¶ 10, 394 P.3d 454,
457 (Wyo. 2017)). The Board’s action was taken in an informal proceeding, not after a
contested case proceeding. Our standard of review is therefore under Wyo. Stat. Ann. § 16-
3-114(c)(ii)(A), which directs the Court to set aside an agency decision that is “[a]rbitrary,
capricious, an abuse of discretion or otherwise not in accordance with law.” Wyo. Stat.
Ann. § 16-3-114(c)(ii)(A) (LexisNexis 2021). See Tayback v. Teton Cnty. Bd. of Cnty.
Comm’rs., 2017 WY 114, ¶ 13, 402 P.3d 984, 988 (Wyo. 2017); Wilson Advisory Comm.
v. Bd. of Cnty. Comm’rs, 2012 WY 163, ¶ 20, 292 P.3d 855, 861 (Wyo. 2012).

              The arbitrary and capricious test requires the reviewing court
              to review the entire record to determine whether the agency
              reasonably could have made its finding and order based upon
              all the evidence before it. The arbitrary and capricious standard
              is more lenient and deferential to the agency than the
              substantial evidence standard because it requires only that
              there be a rational basis for the agency’s decision.

HB Fam. Ltd. P’ship, 2020 WY 98, ¶ 33, 468 P.3d at 1091 (quoting Tayback, ¶ 13, 402
P.3d at 988).

                                       DISCUSSION

I. The Board had a rational basis to conclude that the George Tower was not oversized,
and thus its approval of TCT’s application did not violate Park County development
regulations.




                                              4
[¶12] Because the proposed George Tower was over thirty-five feet in height, the Park
County development regulations classified it as a major utility. As a major utility being
constructed in an “agricultural overlay district,” or “AGO district,” the tower had to comply
with the following regulation:

                 Major utility facilities shall be sized to serve existing or
                 planned uses within the AGO district and shall not be over-
                 sized so as to induce or facilitate additional development
                 within the AGO district. Major utilities shall be sited to
                 minimize the disruption of agricultural operations.

Park Cnty. Wyo. Dev. Standards and Regs., ch. IV, § 5(c)(4) at 156 (2015).

[¶13] Mr. Jolovich contends this regulation requires that a major utility be sized for its
current or planned use, and no larger, and that the Board did not have sufficient information
to determine whether the George Tower was sized for its planned and approved use of
providing broadband service. We need not determine whether Mr. Jolovich’s interpretation
of this regulation is accurate, because, even if we assume it is, the Board had sufficient
information to conclude that the tower was not oversized for its approved use. 1

[¶14] The planning staff advised the Board that it had assessed the project under the
regulation against oversizing and concluded the tower was not oversized. Additionally, the
record contains Mr. Wardell’s explanation that because of the area’s topography, the tower
height was necessary to reach all the intended recipients of the broadband service. This
information was sufficient to provide the Board with a rational basis to conclude that the
tower was not oversized. HB Fam. Ltd. P’ship, 2020 WY 98, ¶ 33, 468 P.3d at 1091 (“The
arbitrary and capricious standard is more lenient and deferential to the agency than the
substantial evidence standard because it requires only that there be a rational basis for the
agency’s decision.”).




1
  Although Mr. Jolovich disputed the tower’s necessary height before the Board, he did not object to it on
the basis that it violated the regulation against oversizing a major utility. The Board does not contend in its
briefing to this Court that we should not consider Mr. Jolovich’s argument as new on appeal. Nonetheless,
because this precise issue was not raised before the Board, the record contains no indication of how the
Board would interpret its oversizing regulation. Since an interpretation is not required for our disposition,
we decline to offer one under these circumstances. See N. Laramie Range Found. v. Converse Cnty. Bd. of
Cnty. Comm’rs, 2012 WY 158, ¶ 37, 290 P.3d 1063, 1077 (Wyo. 2012) (“[I]t is also ‘settled that we defer
to an agency’s interpretation of its own rules and regulations unless that interpretation is clearly erroneous
or inconsistent with the plain language of the rules.’”) (quoting Off. of State Lands and Invs. v. Mule Shoe
Ranch, Inc., 2011 WY 68, ¶ 11, 252 P.3d 951, 954 (Wyo. 2011)).


                                                      5
II. The Park County regulations do not require the Board to consider alternative sites
for a project before approving a special use permit, and it therefore did not act arbitrarily
or capriciously in approving TCT’s application without considering alternative locations
for the proposed tower.

[¶15] Mr. Jolovich next asserts that the Board was presented with an alternative location
for the proposed tower that would not have interfered with his view of Heart Mountain and
would have mitigated the potential adverse health impacts on him. He thus contends the
Board should have continued the hearing to allow for further investigation, and he argues
its approval of TCT’s application without doing so was arbitrary and capricious.

[¶16] In Tayback, 2017 WY 114, ¶ 31, 402 P.3d at 992, opponents of a permit approval
made a similar argument.

                      The Taybacks assert the Board acted arbitrarily and
              capriciously by failing to consider alternative sites for Four
              Shadows’ construction storage/staging operation. In support of
              their argument, the Taybacks point out that the planning staff
              broached the possibility of moving the site farther away from
              residential areas. The discussion at the public hearing also
              addressed potential alternative sites. In the end, the staff
              recommended approval of a permit allowing Four Shadows to
              operate at the Granite Ridge site, and the Board did not address
              alternative sites when it issued its findings of fact, conclusions
              of law and order.
Id.

[¶17] We rejected the argument because the applicable development regulations did not
require consideration of alternative sites.

              The Taybacks do not direct us to any provision in the LDRs or
              Master Plan that requires the Board to consider, or make
              findings about, alternative sites for construction
              storage/staging. Without some authority requiring the Board to
              consider alternative sites, we cannot say that the Board acted
              contrary to law or arbitrarily and capriciously by failing to do
              so.

Tayback, 2017 WY 114, ¶ 33, 402 P.3d at 992.

[¶18] The same is true here. The only authority Mr. Jolovich points to in support of his
argument is Chapter IV, Section 4(d) of Park County’s development regulations, which
provides that “[s]pecial uses are permitted provided the use is reviewed and adverse


                                              6
impacts are identified and mitigated.” This provision does not mandate consideration of
alternative sites. It requires only that adverse impacts be identified and mitigated, and the
record shows that was done in this case.

[¶19] As to the visual impacts of the proposed tower, the staff report found that because
the tower will not require beacons, does not need to be guyed, does not emit radiation, and
does not emit noise, “there will be minimal to no visual impact.” The report further
concluded that the “impacts of the use have been sufficiently addressed,” and the tower
“will not create a substantial adverse impact on adjacent properties.” Finally, the record
shows that the tower’s site had been chosen based on topographic considerations and the
need to reach all intended recipients of the broadband service.

[¶20] The record was sufficient to provide the Board with a rational basis to conclude that
the adverse visual impacts of the proposed tower were considered and mitigated. The
regulations required no more than that, and we therefore cannot find that the Board acted
arbitrarily or capriciously in approving TCT’s without considering alternative sites to
address Mr. Jolovich’s concerns with the tower’s visual impact. 2

[¶21] As to the alleged adverse health impacts of the proposed tower, the information that
Mr. Jolovich provided the Board was not specific to or tailored to the proposed tower. More
importantly, the information concerned the health impacts of cellular towers, and that is
not the use the Board approved. 3 The approved permit authorized only a “150’ tall self-
supporting communication tower to provide broadband internet services to underserved
areas of Park County.” We thus cannot find that the Board acted arbitrarily or capriciously
in approving TCT’s application without further investigation into the alleged health
impacts of cellular towers. 4




2
  In his reply brief, Mr. Jolovich argues that the Board acted arbitrarily and capriciously in allowing TCT’s
funding deadline to rush its decision without further investigation into alternative sites. The record shows
there was a need for the broadband service TCT’s proposed tower would provide, and the Board therefore
had a rational basis to be concerned with funding for and timely completion of the project. Additionally,
that the funding deadline was a concern does not change the fact that the Board was not required to consider
alternative sites and that it had a rational basis to conclude that adverse visual impacts had been mitigated.
3
  We understand that Mr. Wardell justified the proposed tower’s height in part to accommodate cellular
service tenants. At the time of the Board’s approval, however, that potential use remained speculative.
4
   We also note, though it is not something we need to resolve, that the Board’s ability to restrict a
telecommunications tower based on alleged health impacts may be limited to requiring that the tower be
licensed by the Federal Communications Commission. See 47 U.S.C. § 332(c)(7)(B)(iv) (“No State or local
government or instrumentality thereof may regulate the placement, construction, and modification of
personal wireless service facilities on the basis of the environmental effects of radio frequency emissions
to the extent that such facilities comply with the [FCC’s] regulations concerning such emissions.”); see also
Santa Fe All. for Pub. Health & Safety v. City of Santa Fe, 993 F.3d 802, 811-12 (10th Cir. 2021).


                                                      7
                                  CONCLUSION

[¶22] The record demonstrates that the Board had a rational basis for concluding that
TCT’s proposed broadband tower was not oversized, and the Park County development
regulations did not require it to consider alternative sites for the tower. Affirmed.




                                         8